Title: To Benjamin Franklin from Lois Killcup, 10 June 1776
From: Killcup, Lois
To: Franklin, Benjamin


June 10 1776
Docr. you will be surprisd to see this from an old frind bute the grate love wee had for you and your brother that when wee heard from time to time of honering conferd on you gave us such pleasure as I Doubte not you wolud [would] feel by puting out a litel finger to a find passing by. Doctr. our finds and relasons are gone from us.
Mr. Killcup has lost his mery thou [memory though] not his reson cante write his name. Docr. I hope you will see mr. bante a gentlman that is gone to mr. hancock which I should have wrote by but hard [heard] you was out a toune. Hee is a gentleman worth your notes you will admire him. He mared [married] mr. Leewis Dauter. Doct. I should not have seente you such a naked Leter had thar noot been such a frind as mr. bant for you to see and tell you all. I am Sir with the hiest regard and grateis respet your frind
Lois Killcup
 
Addressed in another hand: To / The Honbl: / Benjamin Franklin Esqr / Philadelphia